DETAILED ACTION
This communication is responsive to the application, filed October 12, 2018.  Claims 1-21 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on October 12, 2018 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 9,070,481 B1) in view of Cosgrove (US 2019/0065302 A1) and further in view of Khurana et al. (US 2016/0232983 A1).

As per claim 1:  A system comprising: 
a controller [Ellis; Fig. 1; a storage controller (130)];
one or more memory devices, each memory device including one or more memory arrays, each memory array including multiple blocks of memory, each block of memory arranged as a block of memory cells; and 
Ellis discloses [Fig. 1; cols. 3-4] a plurality of memory devices, each including one or more memory arrays that utilize memory cells to store data.
firmware having stored instructions, executable by the controller, to operate on the one or more memory devices, the instructions including operations to:
Ellis discloses [Fig. 1; cols. 3-4] a management module (firmware) that can manage the one or more memory devices connected to the storage controller.
generate a Z-score for the metric;
compare the Z-score to a Z-score threshold for the metric; and 
control retirement of the block of memory based on the comparison.
Ellis discloses [Fig. 5A-5C; cols. 15-16] if the age score metric of a memory device exceeds a predetermined threshold [compare age score to a threshold], the storage controller can re-characterize the memory elements of the memory device based on the age score exceeding the threshold.  The re-characterization allows the controller to reconfigure some or all of the memory elements (memory blocks) of the memory device for use at a lower storage density than the storage density previously used (controlling retirement of the block of memory).
Ellis discloses comparing metric score to a threshold, but fails to explicitly generating a Z-score for the metric.  Cosgrove discloses a similar system, which further teaches [0006] generating a Z-score based on the performance metric value.  The modified Z-score is compared to a threshold.  If the Z-score exceeds a threshold, an anomaly is detected and possible remedial actions are provided.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ellis with that of Cosgrove.  One would have been motivated to generate a Z-score for a metric because it allows to detect anomalies and provide remedial actions [Cosgrove; 0006].
track a metric associated with a memory operation on a block of memory of the one or more memory devices; 
Ellis and Cosgrove disclose tracking a metric for a memory device, but fail to explicitly disclose tracking a metric on a block of memory of the one or more memory devices.  Khurana discloses a similar system, which further teaches [0082] monitoring a memory device by performing block by block basis or on some 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ellis and Cosgrove with that of Khurana.  One would have been motivated to monitor memory on a block by block basis because it allows to adjust memory operations based on the results of the blocks [Khurana; 0082].

As per claim 2:  The system of claim 1, wherein the operations to track the metric are operations to measure a time to perform the memory operation on the block of memory', the Z-score for the metric is a Z-score for the measured time, and the Z-score threshold for the metric is a threshold for Z-scores of time to perform the memory operation.
Khurana discloses [0082] monitoring a memory device by performing block by block basis or on some other unit of memory cells.  A block may be monitored at intervals by using various metrics.  The metrics may include metrics related to the time required to read memory cells, or the number of bad bits in data read, or erase related metrics required to erase a block.  In some memories, memory operation is adjusted according to results of characterization during polling cycles.

As per claim 3:  The system of claim 2, wherein the time to perform the memory operation is a time to program a page of the block of memory and the threshold for Z-scores is a threshold for Z-scores of time to program a page of a block of memory.
Khurana discloses [0082] monitoring a memory device by performing block by block basis or on some other unit of memory cells.  A block may be monitored at intervals by using various metrics.  The metrics may include metrics related to the time required to read memory cells, or the number of bad bits in data 

As per claim 7:  The system of claim 2, wherein the time to perform the memory operation is a time to erase the block of memory and the threshold for Z-scores is a threshold for Z-scores of time to erase a block of memory.
Khurana discloses [0082] monitoring a memory device by performing block by block basis or on some other unit of memory cells.  A block may be monitored at intervals by using various metrics.  The metrics may include metrics related to the time required to read memory cells, or the number of bad bits in data read, or erase related metrics required to erase a block.  In some memories, memory operation is adjusted according to results of characterization during polling cycles.

As per claims 10-12:  Although claims 10-12 are directed towards a method claim, they are rejected under the same rationale as the system claims 1-3 above.

Claims 4-6, 8, 9, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Cosgrove and further in view of Khurana and further in view of Li et al. (US 2017/0294237 A1).

As per claim 4:  The system of claim 3, wherein the operations to control the retirement of the block of memory include operations to:
read the page in response to the Z-score being greater than the threshold for Z-scores of time to program a page of a block of block; 
determine a failed bit count in conducting the read; and
Khurana discloses [0082] monitoring a memory device by performing block by block basis or on some other unit of memory cells.  A block may be monitored at intervals by using various metrics.  The metrics may include metrics related to the time required to read memory cells, or the number of bad bits in data 
relocate valid data written in the block and retire the block of memory in response to the failed bit count being greater than a threshold for correctable error correcting code errors.
Ellis, Cosgrove, and Khurana disclose determining failed bits in conducting a read, but fail to explicitly disclose relocating valid data and retire the block of memory in response to failed count greater than a threshold.  Li discloses a similar system, which further teaches [0006] the bit error rate can compare with a pre-determined threshold.  If the bit error rate is above a threshold, the memory block can be retired and the data can be copied to a different block.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ellis, Cosgrove, and Khurana with that of Li.  One would have been motivated to relocate valid data and retire the block from memory because the bit error rate is higher than a threshold which can determine a bad block and/or predict its failure [Li; 0006].

As per claim 5:  The system of claim 3, wherein the operations to control the retirement of the block of memory include operations to:
read the page in response to the Z-score for the time to program the page being greater than the threshold for Z-scores of time to program a page of a block of memory;
Khurana discloses [0082] monitoring a memory device by performing block by block basis or on some other unit of memory cells.  A block may be monitored at intervals by using various metrics.  The metrics may include metrics related to the time required to read memory cells, or the number of bad bits in data read, or erase related metrics required to erase a block.  In some memories, memory operation is adjusted according to results of characterization during polling cycles.
determine a failed bit count in conducting the read; and
calculate, in response to the failed bit count being less than a threshold for correctable error correcting code errors, a mean value and a sigma value using the measured time to program the page and previous times to program pages, the previous times associated with the Z-score.
Ellis, Cosgrove, and Khurana disclose determining failed bits in conducting a read, but fail to explicitly disclose mean value and sigma value to program the page.  Li discloses a similar system, which further teaches [Fig. 3; 0041-0052] an average bit error rate and a max bit error rate for a page for the block.  If the page exceeds the threshold values, the block can be copied to a free block and the error block can be retired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ellis, Cosgrove, and Khurana with that of Li.  One would have been motivated to calculate a mean value and a sigma value because it allows to determine if the blocks are good or bad [Li; Fig. 3; 0041-0052].

As per claim 6:  The system of claim 3, wherein the operations to control the retirement of the block of memory include operations to continue programming the block of memory in response to the Z-score being greater than the threshold for Z-scores of time to program a page of a block of memory.
Ellis, Cosgrove, and Khurana disclose determining failed bits in conducting a read, but fail to explicitly disclose mean value and sigma value to program the page.  Li discloses a similar system, which further teaches [Fig. 3; 0041-0052] an average bit error rate and a max bit error rate for a page for the block.  If the page exceeds the threshold values, the block can be copied to a free block and the error block can be retired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ellis, Cosgrove, and Khurana with that of Li.  One would have been motivated to calculate a mean value and a sigma value because it allows to determine if the blocks are good or bad [Li; Fig. 3; 0041-0052].

The system of claim 7, wherein the operations to control the retirement of the block of memory include operations to:
perform a block scan after the block of memory is closed in response to the Z-score being greater than the threshold for Z-scores of time to erase a block of memory;
determine a failed bit count for each page of the block of memory from the block scan; and
relocate valid data of the block of memory and retire the block of memory as a user data storage block in response to a determination that at least one failed count is greater than a threshold for correctable error correcting code errors.
Ellis, Cosgrove, and Khurana disclose determining failed bits in conducting a read, but fail to explicitly disclose relocating valid data and retire the block of memory in response to failed count greater than a threshold.  Li discloses a similar system, which further teaches [0006] the bit error rate can compare with a pre-determined threshold.  If the bit error rate is above a threshold, the memory block can be retired and the data can be copied to a different block.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ellis, Cosgrove, and Khurana with that of Li.  One would have been motivated to relocate valid data and retire the block from memory because the bit error rate is higher than a threshold which can determine a bad block and/or predict its failure [Li; 0006].

As per claim 9:  The system of claim 7, wherein the operations to control the retirement of the block of memory include operations to:
perform a block scan after the block of memory is closed in response to the Z-score being greater than the threshold for Z-scores of time to erase a block of memory; 
determine a failed bit count for each page of the block of memory from the block scan; and
calculate, in response to the failed bit count of each page being less than a threshold for correctable error correcting code errors, a mean value and sigma value using the measured time to erase the block of memory and previous times to erase blocks of memory, the previous times associated with the Z-score.
Khurana discloses [0082] monitoring a memory device by performing block by block basis or on some other unit of memory cells.  A block may be monitored at intervals by using various metrics.  The metrics may include metrics related to the time required to read memory cells, or the number of bad bits in data read, or erase related metrics required to erase a block.  In some memories, memory operation is adjusted according to results of characterization during polling cycles.
Ellis, Cosgrove, and Khurana disclose determining failed bits in conducting a read, but fail to explicitly disclose relocating valid data and retire the block of memory in response to failed count greater than a threshold.  Li discloses a similar system, which further teaches [0006] the bit error rate can compare with a pre-determined threshold.  If the bit error rate is above a threshold, the memory block can be retired and the data can be copied to a different block.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ellis, Cosgrove, and Khurana with that of Li.  One would have been motivated to relocate valid data and retire the block from memory because the bit error rate is higher than a threshold which can determine a bad block and/or predict its failure [Li; 0006].

As per claims 13-16:  Although claims 13-16 are directed towards a method claim, they are rejected under the same rationale as the system claims 4-6, 8, and 9 above.

As per claims 17-21:  Although claims 17-21 are directed towards a method claim, they are rejected under the same rationale as the system claims 1-9 above.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant' s art and those arts considered reasonably pertinent to applicant' s disclosure. See MPEP 707.05(c).
·         US 20150378801 A1 – Navon discloses calculating bit error rate of a memory device and handling data differently based on metrics derived from the bit error rate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.